           Case 1:20-cr-00214-DAD-BAM Document 48 Filed 12/22/20 Page 1 of 1


1    HRISTO K BIJEV, #216521
     Attorney at Law
2
     1330 L Street, Ste. B
3    Fresno, California 93721
     Telephone: (559) 264-6585
4    Facsimile: (559) 264-6611
     e-mail: bijevlaw@yahoo.com
5

6                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8

9    UNITED STATES OF AMERICA,                         Case No.: 1:20-cr-00214-DAD-BAM

10                  Plaintiff,

11   vs.                                               ORDER DENYING SUBSTITUTION OF
                                                       ATTORNEY
12
     JOSE EDEN LANDEROS,
13
                    Defendant
14

15                                               ORDER

16
            The request for appointment of counsel Hirsto Bijev is DENIED. Defendant may be
     entitled to appointed counsel, but such counsel must be counsel approved under this District’s
17
     CJA Panel Plan. (See General Order 582). Counsel Bijev is not counsel authorized by the Plan
18
     to be appointed. Counsel may contact the Office of the Public Defender for more information.
19

20
     IT IS SO ORDERED.
21

22   Dated: December 22, 2020                                     /s/ Barbara   A. McAuliffe
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
     ORDER DENYING SUBSTITUTION OF ATTORNEY - 1
